HENRIOD, Chief Justice:
Appeal from a no cause of action judgment. Affirmed, with costs to defendant.
Plaintiff, an interior decorator, allegedly agreed to perform services and supply materials for and to the defendant in the latter’s construction of a house. She also claimed that in an oral discussion at a luncheon, defendant agreed to insure the materials furnished by her because he had a “Homeowner’s Policy.” Upon hearing this case, the court sitting without a jury, found as a fact that plaintiff fabricated some evidence in support of her claim. Suffice it to say that the trial court’s refusal to give her a judgment under such circumstances, and under the entire record here, was supported by admissible competent evidence, which impels this court to support the decision of the trial judge.
CROCKETT, TUCKETT and MAUGHAN, JJ., concur.
ELLETT, J., concurs in the result.